

JACK IN THE BOX INC.
STOCK OPTION AND PERFORMANCE SHARE AWARD AGREEMENT
UNDER THE 2004 STOCK INCENTIVE PLAN
This Stock Option and Performance Share Award Agreement (the “Agreement”) is
made and entered into effective as of November 26, 2012 (the “Grant Date”) by
and between Jack in the Box Inc., a Delaware corporation (the “Company”), and
«Name» (the “Awardee”).
RECITALS
The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) which administers the Company’s 2004 Stock Incentive Plan,
as amended from time to time (the “Plan”), has granted to the Awardee as of the
Grant Date this award of Stock Options (the “Option”) and Performance Shares
(the “PSU Award”) (collectively, the “Award”) on the terms and conditions set
forth herein.
AGREEMENT
In consideration of the foregoing and of the mutual covenants set forth herein
and other good and valuable consideration, the parties hereto agree as follows:
1CONSIDERATION. The Option and PSU Award have been granted in consideration of
the Awardee’s continued employment with the Company or a Subsidiary Corporation
and acceptance by the Awardee of the terms and conditions set forth below and in
the Plan.
OPTION AWARD
2.1    SHARES OPTIONED; OPTION PRICE. The Awardee may purchase all or any part
of an aggregate of «Total_Shares» shares of Stock, at the exercise price of
$27.49 per share (the “Option Exercise Price”), subject to the terms and
conditions set forth herein.
2.2    OPTION TERM; EXERCISABILITY. The Option shall terminate and no portion of
the Option may be exercised in whole or in part after the close of trading on
the NASDAQ Stock Market on the seventh (7th) anniversary of the Grant Date, (the
“Expiration Date”).
Subject to the terms and conditions described in this Agreement, the Option
shall become exercisable in accordance with the schedule below:
(a)One third on November 26, 2013;
(b)One third on November 26, 2014;
(c)One third on November 26, 2015.
2.3    EXERCISE DATES. Subject to the terms and conditions herein and in the
Plan, the Option shall become exercisable, on each of the dates and to the
extent provided on each date as provided in Section 2.2 above, subject to the
Awardee being continuously employed by the Company or a Subsidiary Corporation
from the Grant Date through the applicable exercisability dates. No portion of
the Option will become exercisable after the Awardee’s employment ceases, except
as provided below in the event that the Awardee’s employment ceases due to
Disability. Fractional shares may not be purchased or delivered hereunder. Once
exercisable and until terminated, all or any portion of the exercisable Option
may be exercised from time to time and at any time under procedures that the
Company shall establish from time to time, including, without limitation,
procedures regarding the frequency of exercise and the minimum number of shares
of Stock which may be purchased at any time.
2.4    EXERCISING THE OPTION. This Option may be exercised only by the Awardee
or his or her permitted transferees and only by the methods set forth herein.
Subject to the terms and conditions of the Plan, the Awardee may exercise all or
any portion of the Option by giving notice of exercise to the Company or its
designee in the manner specified from time to time by the Company, accompanied
by payment or instructions for payment in full of the Option Exercise Price for
the shares being purchased together with any amount which the Company may
withhold upon such exercise for applicable foreign, federal (including FICA),
state and local taxes. Each such notice shall specify the number of shares of
Stock to be purchased, the Option Exercise Price, the Grant Date, and such other
matters as required by the Committee.
2.5    PAYMENT OF EXERCISE PRICE. The payment of the aggregate Option Exercise
Price shall be made by means of a payment under an arrangement with the
Company’s designated broker where payment is made pursuant to an irrevocable
commitment by the broker to deliver to the Company the proceeds from the sale of
the Stock issuable upon exercise of the Option.
2.6
TERMINATION OF EMPLOYMENT.

(a)Termination for Cause. If the Awardee ceases to be employed by the Company or
a Subsidiary Corporation because of the Awardee’s discharge for cause, as
determined by the Committee in its sole discretion, then this Option shall
expire immediately upon such cessation of employment.
(b)Termination of Employment in General. If the Awardee ceases to be employed by
the Company or a Subsidiary Corporation because of the Awardee’s cessation of
employment for any reason other than termination for cause, Retirement, death,
or Disability, then the portion of this Option, if any, that is not then
exercisable shall terminate immediately and the portion of this Option, if any,
that is then exercisable shall expire ninety days following such cessation of
employment, but not later than the Expiration Date. During such period after the
Awardee ceases to be an employee, this Option shall be exercisable only as to
those shares, if any, with respect to which the Awardee could have exercised the
Option as of the date of such cessation of employment.
(c)Retirement. If the Awardee ceases to be employed by the Company or any
Subsidiary Corporation because of the Awardee’s Retirement, then this Option
shall be exercisable only as to those shares, if any, (i) with respect to which
the Awardee could have exercised the Option as of the date of such cessation of
employment, and (ii) for each twelve full months during which the Awardee was in
the employ of the Company or a Subsidiary Corporation an additional 5% of the
aggregate number of shares covered by the Option (total exercisable shares not
to exceed original grant amount), and the balance of the Option shall terminate
immediately; provided, however, that all rights under the exercisable portion of
the Option shall expire, in any event, on the Expiration Date specified in
Section 2.2 hereof. As used in this Agreement, “Retirement” means the Awardee’s
termination of employment other than for cause (as determined by the Committee
in its sole discretion) due to retirement at age 55 or older with 10 or more
full years of continuous employment with the Company or a Subsidiary
Corporation.
(d)Death. If the Awardee shall die while in the employment of the Company or a
Subsidiary Corporation, and such deceased Awardee shall not have suffered
Disability (as defined below) within ninety days prior to death, then this
Option shall be exercisable by the person or persons to whom the Awardee’s
rights under the Option shall have passed by will or by applicable laws of
descent and distribution, as to all shares covered by the Option without regard
to the exercisability schedule; provided, however, that all rights under the
Option shall expire, in any event, on the Expiration Date specified in Section
2.2 hereof.
(e)Disability. If the Awardee shall suffer a Disability while in the employment
of the Company or a Subsidiary Corporation, this Option shall continue to become
exercisable in accordance with Section 2.2 hereof for twelve months following
the Awardee’s first day of absence from work with the Company or a Subsidiary
Corporation due to Disability; provided, however, that all rights under the
Option shall expire, in any event, on the Expiration Date specified in Section
2.2 hereof. As used in this Agreement, “Disability” means a physical or mental
condition that results in a total and permanent disability to such extent that
the person is eligible for disability benefits under the federal Social Security
Act.
2.7    BUY OUT OF OPTION GAINS. At any time after an Option becomes exercisable,
the Committee shall have the right to elect, in its sole discretion and without
the consent of the holder thereof, to cancel such Option and to pay to the
Awardee the excess of the fair market value of the shares of Stock covered by
such Option over the Option Exercise Price of such Option at the date the
Committee provides written notice (the “Buy Out Notice”) of the intention to
exercise such right. Buyouts pursuant to this provision shall be effected by the
Company as promptly as possible after the date of the Buy Out Notice. Payments
of buyout amounts may be made in cash, in shares of Stock, or partly in cash and
partly in shares of Stock, as the Committee deems advisable. To the extent
payment is made in Stock, the number of shares shall be determined by dividing
the amount of the payment to be made by the fair market value of a share of
Stock at the date of the Buy Out Notice. In no event shall the Company be
required to deliver a fractional share of Stock in satisfaction of this buy out
provision. Payments of any such buy out amounts shall be made net of any
applicable foreign, federal (including FICA), state and local withholding taxes.
For the purposes of this provision, fair market value shall be equal to the
average of the high and low prices at which a share of Stock is traded on the
NASDAQ Stock Market on the relevant date.
2.8    EFFECT OF CHANGE IN CONTROL. Subject to the provisions of the Plan, in
the event of a Change in Control, the Acquiring Corporation may, without the
consent of the Awardee, either assume the Company’s rights and obligations under
outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiring Corporation’s stock. In the event that the
Acquiring Corporation elects not to assume or substitute for outstanding Options
in connection with a Change in Control, the exercisability and vesting of each
such outstanding Option and any shares acquired upon the exercise thereof held
by an Awardee whose employment has not terminated prior to such date shall be
accelerated, effective as of the date ten (10) days prior to the date of the
Change in Control. The exercise or vesting of any Option in accordance with the
foregoing shall be conditioned upon the consummation of the Change in Control.
Any Options which are neither assumed or substituted for by the Acquiring
Corporation in connection with the Change in Control nor exercised as of the
date of the Change in Control shall terminate and cease to be outstanding
effective as of the date of the Change in Control.
2.9    RESPONSIBILITY FOR EXERCISE. The Awardee hereby acknowledges that he or
she is responsible for taking any and all actions as may be required to exercise
this Option in a timely manner and for properly executing any such documents as
may be required for exercise in accordance with such rules and procedures as may
be established by the Committee from time to time. By signing this Agreement,
the Awardee acknowledges that information regarding the procedures and
requirements for exercise of the Option is available upon request. The Company
shall have no duty or obligation to notify the Awardee of the date on which this
Option will expire or otherwise terminate.
PSU AWARD
3.1    PSU AWARD. The Committee hereby grants «PSU_Shares» Performance Shares at
“target” to the Awardee on the terms and conditions set forth herein. Each
Performance Share represents an unfunded and unsecured promise of the Company to
deliver a share of Stock to Awardee upon vesting, subject to the requirements
set forth herein. The actual number of shares of Stock payable, if any, to the
Awardee in settlement of the PSU Award will depend on whether and to the extent
that performance goals established by the Committee are attained within the
applicable Performance Period (as that term is defined in Section 3.3 herein) as
described in Appendix I to this Award.
3.2    VESTING. The PSU Award shall become vested upon the achievement, if any,
of Company Performance Goals (“Performance Goals”) for the Performance Period
(as that term is defined in Section 3.3 herein), as described in Appendix I to
this Award, the achievement of which shall be determined by the Committee after
the end of the Performance Period. No portion of the PSU Award shall become
vested at any time prior to the date the Committee certifies achievement of the
Performance Goals for the Performance Period. Vesting shall also be contingent
on the Awardee’s continued employment with the Company or a Subsidiary
Corporation continuously from the Grant Date through the last day of the
Performance Period, except as provided in Section 3.5 (Termination of
Employment) of this Agreement. If any portion of the PSU Award would otherwise
become vested on a day on which the trading window is “closed” pursuant to the
provisions of the Company’s Insider Trading policy, then such vesting shall
automatically occur on the day after the acceptance by the SEC of the filing of
the Company’s Annual Report on 10-K for the most recently ended fiscal year.
Settlement of shares resulting from vesting of the PSU Award shall be in
accordance with Section 3.4.
3.3    PERFORMANCE PERIOD. The Performance Period for the PSU Award shall be the
period that begins on October 1, 2012, and ends on September 27, 2015, (the
“Performance Period”).
3.4    DISTRIBUTION, TAXES AND WITHOLDING. Subject to the provisions of this
Agreement, including Sections 3.6 and 15(g), the Company shall deliver to the
Awardee (through a Company-designated brokerage firm) within 30 days following
the applicable PSU Award vesting date, a number of shares of Stock equal to the
number of Performance Shares that became vested on such vesting date, net of any
tax withholding.
(a)    Any income taxes, FICA, state disability insurance or other similar
payroll and withholding taxes (“Withholding Obligation”) arising from the
receipt of Performance Shares is the sole responsibility of the Awardee. The
Company, to the extent permitted by law, may deduct any Withholding Obligation
arising from the receipt or vesting of the Award from any payment of any kind
due to the Awardee, including the Award, and the net balance will be settled in
whole shares of Stock. If withheld in shares, such shares shall be valued at
Fair Market Value, as defined in the Plan, on the applicable date for such
purposes and shall not exceed in amount the minimum statutory tax Withholding
Obligation. In no event shall the Company be required to deliver a fractional
share of Stock in settlement of the Award.
(b)    By accepting this Award, Awardee hereby elects, effective on the date
Awardee accepts this Award, to sell shares of Stock issued in respect of the
Award in an amount determined in accordance with this Section, and to allow the
Agent, as defined below, to remit the cash proceeds of such sales to the Company
as more specifically set forth below (a “Sell to Cover”) to permit Awardee to
satisfy the Withholding Obligation to the extent the Withholding Obligation is
not otherwise satisfied pursuant to the provisions of Section 3.4(c) below and
further acknowledges and agrees to the following provisions:
i.    Awardee hereby irrevocably appoints the Company’s designated broker, or
such other registered broker-dealer that is a member of the Financial Industry
Regulatory Authority as the Company may select, as Awardee’s agent (the
“Agent”), and authorizes and directs the Agent to:
1)    Sell on the open market at the then prevailing market price(s), on
Awardee’s behalf, as soon as practicable on or after the date on which the
shares of Stock are delivered to Awardee pursuant to this Section, the number
(rounded up to the next whole number) of shares of Stock sufficient to generate
proceeds to cover (A) the satisfaction of the Withholding Obligation arising
from the vesting and the related issuance of shares of Stock to Awardee that is
not otherwise satisfied pursuant to Section 3.4(c) hereof and (B) all applicable
fees and commissions due to, or required to be collected by, the Agent with
respect thereto;
2)    Remit directly to the Company and/or any Affiliate the proceeds necessary
to satisfy the Withholding Obligation;
3)    Retain the amount required to cover all applicable fees and commissions
due to, or required to be collected by, the Agent, relating directly to the
sale; and
4)    Deposit any remaining funds in Awardee’s account.
ii.    Awardee acknowledges that Awardee’s election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in this
Section is intended to comply with the requirements of Rule 10b5-1(c)(1) under
the Exchange Act and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (Awardee’s election to Sell to Cover and the
provisions of this Section, collectively, the “10b5-1 Plan”). Awardee
acknowledges that by accepting this Award, he or she is adopting the 10b5-1 Plan
to permit Awardee to satisfy the Withholding Obligation. Awardee hereby
authorizes the Company and the Agent to cooperate and communicate with one
another to determine the number of shares of Stock that must be sold pursuant to
this Section to satisfy Awardee’s obligations hereunder.
iii.    Awardee acknowledges that the Agent is under no obligation to arrange
for the sale of Stock at any particular price under this 10b5-1 Plan and that
the Agent may effect sales as provided in this 10b5-1 Plan in one or more sales
and that the average price for executions resulting from bunched orders may be
assigned to Awardee’s account. In addition, Awardee acknowledges that it may not
be possible to sell shares of Stock as provided for in this 10b5-1 Plan and in
the event of the Agent’s inability to sell shares of Stock, Awardee will
continue to be responsible for the timely payment to the Company of all federal,
state, local and foreign taxes that are required by applicable laws and
regulations to be withheld.
iv.    Awardee hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this 10b5-1 Plan. The Agent is a
third-party beneficiary of this Section and the terms of this 10b5-1 Plan.
v.    Awardee’s election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. This 10b5-1 Plan shall terminate not later than the date on which
the Withholding Obligation arising from the vesting of the RSUs and the related
issuance of shares of Stock has been satisfied.
(c)    Alternatively, or in addition to or in combination with the Sell to Cover
provided for under this Section, Awardee authorizes the Company, at its
discretion, to satisfy the Withholding Obligation by the following means (or by
a combination of the following means):
i.    Requiring Awardee to pay to the Company any portion of the Withholding
Obligation in cash;
ii.    Withholding from any compensation otherwise payable to Awardee by the
Company; and/or
iii.    Withholding shares of Stock from the shares of Stock issued or otherwise
issuable to Awardee in connection with the Award with a Fair Market Value
(measured as of the date shares of Stock are issued pursuant to Section 4) equal
to the amount of the Withholding Obligation; provided, however, that the number
of such shares of Stock so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.
(d)    Unless the Withholding Obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to Awardee any
Stock.
3.5
TERMINATION OF EMPLOYMENT.

(a)    General. Except as set forth in paragraph (b) below, if the Awardee
ceases to be employed by the Company or any Subsidiary Corporation prior to the
last day of the Performance Period for any reason other than termination for
Retirement, Disability, or death, then the PSU Award will be forfeited to the
Company immediately and automatically upon such cessation without payment of any
consideration for the PSU Award, and the Awardee will have no further right,
title or interest in or to the PSU Award, any Performance Shares, or any shares
of Stock.


(b)    Termination due to Retirement, Disability, or Death. If the Awardee
ceases to be employed by the Company or any Subsidiary Corporation prior to the
last day of the Performance Period due to the Awardee’s Retirement, Disability,
or death, then provided that as of November 26, 2013, the Awardee is still
employed by the Company or a Subsidiary Corporation, and had been continuously
employed by the Company or a Subsidiary Corporation since the Grant Date, this
PSU Award shall become vested and payable at the end of the Performance Period
as described in Section 3.4 solely based on the level of achievement of Company
Performance Goals as determined by the Committee, multiplied by a fraction, the
numerator of which is the number of full accounting periods the Awardee was
continuously employed by the Company or a Subsidiary Corporation during the
Performance Period, and the denominator of which is thirty-nine (39). (The
Company divides each of its fiscal years into 13 “accounting periods” of four or
five weeks each.)


3.6    EFFECT OF CHANGE IN CONTROL. Subject to the terms of the Plan, in the
event of a Change in Control, the PSU Award held by the Awardee whose employment
has not terminated prior to such date shall become payable effective as of the
date of the Change in Control (except as otherwise provided in this Agreement).
For this purpose, the final value of the PSU Award shall be determined by the
greater of (a) the extent to which the applicable Performance Goals have been
attained during the Performance Period prior to the date of the Change in
Control or (b) the pre-established 100% level with respect to each Performance
Target comprising the applicable Performance Goals. Any acceleration of the PSU
Award in accordance with the foregoing shall be conditioned upon the
consummation of the Change in Control.


OPTION AND PSU AWARDS
3AWARD AS COMPENSATION. No amount attributable to this Award shall be considered
as compensation for the purposes of any other Company sponsored plan.
5    NON-TRANSFERABILITY. Except as otherwise provided in this Paragraph, this
Award is not transferable other than by will or the laws of descent and
distribution. This Award shall not be otherwise transferred, assigned, pledged,
hypothecated or disposed of in any way, whether by operation of law or
otherwise, and shall not be subject to execution, attachment or similar process.
Upon any attempt to transfer this Award otherwise than by will or the laws of
descent and distribution or to assign, pledge, hypothecate or otherwise dispose
of this Award, other than as permitted herein, or upon the levy of any
execution, attachment or similar process upon this Award, this Award shall
immediately terminate and become null and void. Notwithstanding the foregoing,
with the approval of the Committee, the Option may be transferred to a trust for
the benefit of the Awardee or the Awardee’s “family member” as that term is
defined in the General Instructions to Form S-8 Registration Statement under the
Securities Act.
6    LEGALITY. The Company shall not be required to issue any shares of Stock
subject to this Award unless and until all applicable requirements of the
Securities and Exchange Commission (the “SEC”), the California Department of
Corporations or other regulatory agencies having jurisdiction with respect to
such issuance, and any exchanges upon which the Stock may be listed, shall have
been fully complied with. If the shares of Stock subject to this Award are being
distributed subject to restrictions or if the rules and interpretations of the
SEC so require, such shares may be issued only if the Awardee represents and
warrants in writing to the Company that the shares are being acquired for
investment and not with a view to the distribution thereof, and any certificates
issued upon distribution of the shares shall bear appropriate legends setting
forth the restrictions on transfer of such shares. Such legends may not be
removed until the Company so requests, based on the opinion of the Company’s
counsel that the restrictions are no longer applicable.
7    ADJUSTMENTS IN STOCK; DISSOLUTION OR LIQUIDATION. Subject to the provisions
of the Plan, if the outstanding shares of the Company Stock of the class subject
to this Award are increased or decreased, or are changed into or exchanged for a
different number or kind of shares or securities as a result of one or more
reorganizations, recapitalizations, stock splits, reverse stock splits, stock
dividends and the like, appropriate adjustments, to be conclusively determined
by the Committee, shall be made in the number and/or type of shares or
securities subject to this Award and any fractional shares resulting from
adjustments shall be rounded down to the nearest whole number. Upon the
dissolution or liquidation of the Company, the Award will terminate in full for
no consideration.
8    EMPLOYMENT. Nothing in the Plan or in this Agreement shall confer upon the
Awardee any right to continue in the employment of the Company or any of its
subsidiaries or interfere in any way with any right of the Company to terminate
the Awardee’s employment at any time.
9    PLAN CONTROLS. The Award and all terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
which is incorporated herein by reference, as may be amended from time to time
(but no amendment to the Plan shall adversely affect the Awardee’s rights under
this Award) and any rules and regulations promulgated by the Committee, which
shall be controlling. All constructions, interpretations, rule determinations or
other actions taken by the Committee shall be final, binding and conclusive on
all interested parties, including the Company and its Subsidiary Corporations
and all former, present and future employees of the Company or its Subsidiary
Corporations. Capitalized terms that are not defined herein shall have the
definition given to them in the Plan.
10    ARBITRATION. Any dispute or claim concerning any Awards granted (or not
granted) pursuant to the Plan and this Agreement and any other disputes or
claims relating to or arising out of the Plan and this Agreement shall be fully,
finally and exclusively resolved by binding arbitration conducted in San Diego,
California, by either (i) the American Arbitration Association in accordance
with its rules and procedures, or (ii) by any party mutually agreed upon by the
Committee and the claimant. BY ACCEPTING AN AWARD, THE AWARDEE AND THE COMPANY
WAIVE THEIR RESPECTIVE RIGHTS TO HAVE ANY DISPUTES OR CLAIMS TRIED BY A JUDGE OR
JURY.
11    LAWS GOVERNING. The Award and the Plan shall be construed and enforced in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law.
12    RECEIPT OF PROSPECTUS. The Awardee hereby acknowledges that he or she has
received a copy of the prospectus relating to the Award and the shares covered
thereby and the Plan.
13    AWARD AGREEMENT. This Agreement has no cash value or other legal
significance and the entitlement of any rights here under shall be governed by
the terms of the Plan and the books and records maintained by the Company.
14    ELECTRONIC DELIVERY OF DOCUMENTS. By signing this Agreement, the Awardee
(i) consents to the electronic delivery of this Agreement, all information with
respect to the Plan and the Award, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledges that the Awardee may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Awardee by contacting the Company by telephone or in writing;
(iii) further acknowledges that the Awardee may revoke the Awardee’s consent to
the electronic delivery of documents at any time by notifying the Company of
such revoked consent by telephone, postal service or electronic mail; and (iv)
further acknowledges that the Awardee understands that the Awardee is not
required to consent to electronic delivery of documents.


15    MISCELLANEOUS.
(a)This writing constitutes the entire agreement of the parties with respect to
the subject matter hereof and may not be modified or amended except by a written
agreement signed by the Awardee and the Company other than as provided in
paragraph (g) below. Anything in this Agreement to the contrary notwithstanding,
any modification or amendment of this Agreement by a written agreement signed
by, or binding upon, the Awardee shall be valid and binding upon any and all
persons or entities who may, at any time, have or claim any rights under or
pursuant to this Agreement (including all Awardees hereunder) in respect of the
Award granted to the Awardee.


(b)No waiver of any breach or default hereunder shall be considered valid unless
in writing and no such waiver shall be deemed a waiver of any subsequent breach
or default of the same or similar nature. Anything in this Agreement to the
contrary notwithstanding, any waiver, consent or other instrument under or
pursuant to this Agreement signed by, or binding upon, the Awardee shall be
valid and binding upon any and all persons or entities (other than the Company)
who may, at any time, have or claim any rights under or pursuant to this
Agreement (including all Awardees hereunder) in respect of the Award originally
granted to the Awardee.


(c)Except as otherwise expressly provided herein, this Agreement shall be
binding upon and inure to the benefit of the Company, its successors and
assigns, and the Awardee and his heirs, personal representatives, successors and
assigns; provided, however, that nothing contained herein shall be construed as
granting the Awardee the right to transfer any of his Award except in accordance
with this Agreement. If the Award is settled after the death of the Awardee, the
Award shall be considered transferred to the person or persons (the “Heir”) to
whom the Awardee’s rights under the Award passed by will or by the applicable
laws of descent and distribution, as to all shares of Stock granted under this
Award. It shall be the responsibility of the Heir to notify the Company of any
changes in address.


(d)If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.


(e)The section headings contained herein are for the purposes of convenience
only and are not intended to define or limit the contents of said sections.


(f)Each party hereto shall cooperate and shall take such further action and
shall execute and deliver such further documents as may be reasonably requested
by any other party in order to carry out the provisions and purposes of this
Agreement.


(g)This Agreement is intended to be exempt from Section 409A of the Code. Should
any provision of this Agreement be found to be contrary to this intent, it shall
be modified and given effect, in the sole discretion of the Committee and
without requiring the Awardee’s consent (notwithstanding anything herein to the
contrary), in such manner as the Committee determines to be necessary or
appropriate to effectuate an exemption from Section 409A of the Code or comply
therewith. The Company has no duty or obligation to minimize the tax
consequences to the Awardee of this Award and shall not be liable for any
adverse tax consequences to the Awardee arising in connection with this Award.


(h)This Agreement may be executed in counterparts, all of which taken together
shall be deemed one original.




By accepting this PSU Award, Awardee on this date hereby: (1) elects to conduct
a Sell to Cover to satisfy the Withholding Obligation in accordance with Section
3.4 of the Agreement and (2) represents and warrants that (i) Awardee has
carefully reviewed Section 3.4 of the Agreement, (ii) Awardee is not aware of
any material, nonpublic information with respect to the Company or any
securities of the Company, (iii) Awardee is not subject to any legal, regulatory
or contractual restriction that would prevent the Agent (as defined in Section
3.4) from conducting sales and does not have, and will not attempt to exercise,
authority, influence or control over any sales of Stock effected by the Agent,
and (iv) it is Awardee’s intent that this election to Sell to comply with the
requirements of Rule 10b5-1(c)(1) under the Exchange Act and be interpreted to
comply with the requirements of Rule 10b5-1(c) under the Exchange Act.
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
on its behalf by its President or one of its Vice Presidents and the Awardee has
executed, effective on the Grant Date.
JACK IN THE BOX INC.
 
AWARDEE
 
 
 
 
Linda Lang
Chairman, CEO, and President
 
Signature
 
 
 
«Name»
 
 
 
Name
 
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
City, State Zip
 
 
 
«Employee_Number»
 
 
 
Employee ID
 






 
 